Exhibit 10.36

PERFORMANCE SHARE AGREEMENT

UNDER THE

INSTALLED BUILDING PRODUCTS, INC.

2014 OMNIBUS INCENTIVE PLAN

This PERFORMANCE SHARE AGREEMENT (“Agreement”) is effective as of
[                        ] (the “Grant Date”), by and between Installed Building
Products, Inc., a Delaware corporation (the “Company”), and [                ]
(the “Participant”).

Terms and Conditions

The Committee hereby grants to the Participant under the Installed Building
Products, Inc. 2014 Omnibus Incentive Plan, as it may be amended from time to
time (the “Plan”), the award of Performance Shares described below. Except as
otherwise indicated, any capitalized term used but not defined herein shall have
the meaning ascribed to such term in the Plan.

Accordingly, the parties hereto agree as follows:

1.    Grant of Performance Shares. Subject in all respects to the Plan and the
terms and conditions set forth herein and therein, effective as of the Grant
Date, the Company hereby grants to the Participant an award of Performance
Shares, with the potential amounts and specific performance terms set forth on
Exhibit A hereto. The Performance Shares are subject to certain restrictions set
forth in Section 2 and on Exhibit A hereof, which restrictions shall lapse at
the times provided under Section 2(a) hereof.

2.    Performance Shares.

(a)    Vesting. The Performance Shares shall vest and be delivered in shares of
Common Stock in [            ] equal installments (rounded to the nearest whole
share) on [INSERT VESTING DATE(S)], provided that (i) the threshold Performance
Criteria established by the Committee with respect to the Performance Shares is
achieved for the Performance Period, in each case as set forth on Exhibit A
hereto, and (ii) except as set forth in this Section 2(a), the Participant has
not experienced a Termination prior to the applicable vesting date(s). There
shall be no proportionate or partial vesting in the periods prior to the
applicable vesting date(s) and all vesting shall occur only on the applicable
vesting date(s). As soon as reasonably practicable following the end of the
Performance Period, the Committee will certify the satisfaction of the
Performance Criteria and determine the number of Performance Shares that will
continue to vest pursuant to this Section 2(a) in accordance with Exhibit A
hereto, based on the extent to which the Performance Criteria is achieved (if at
all). Notwithstanding anything herein to the contrary, the Committee, in its
sole and absolute discretion, shall determine when, whether, and if so, the
extent to which, the Performance Criteria for the Performance Period has been
achieved, and the extent to which the Performance Shares shall be earned, even
if the applicable target has been achieved or partially achieved. In addition,
notwithstanding anything herein to the contrary, in the event of a Termination
due to the Participant’s death following the end of the Performance Period but
prior to the applicable vesting date(s), the Performance Shares will vest in
full as of the date of such Termination, based on the extent to which the
Performance Criteria is achieved (if at all).



--------------------------------------------------------------------------------

(b)    Forfeiture. The Participant shall forfeit to the Company, without
compensation, any and all unvested Performance Shares immediately upon (i) the
Participant’s Termination for any reason, except as set forth in Section 2(a) or
as otherwise determined by the Committee, or (ii) the Committee’s determination
that the threshold Performance Criteria set forth on Exhibit A has not been
achieved.

(c)    Rights as a Stockholder. After the Committee has certified the
satisfaction of the Performance Criteria and determined the number of
Performance Shares that will continue to vest in accordance with Section 2(a)
(if any), but prior to the time the Performance Shares are fully vested
hereunder, the Participant shall have all the rights of a holder of shares of
Common Stock with respect to the Performance Shares, except that (i) the
Participant shall have no right to tender or transfer Performance Shares,
(ii) dividends or other distributions (collectively, “dividends”) on Performance
Shares shall be withheld, in each case, while the Performance Shares are subject
to restrictions, and (iii) in no event shall dividends or other distributions
payable thereunder be paid unless and until the Performance Shares to which they
relate no longer are subject to a risk of forfeiture. Dividends that are not
paid currently shall be credited to bookkeeping accounts on the Company’s
records for purposes of the Plan and shall not accrue interest. Upon the lapse
of the restrictions, such dividends shall be paid to the Participant in the same
form as originally paid on the Common Stock.

(d)    Section 83(b). If, within thirty (30) calendar days after the Committee
certifies the satisfaction of the Performance Criteria, the Participant properly
elects (as permitted by section 83(b) of the Code) to include in gross income
for federal income tax purposes in the year of issuance the fair market value of
the Performance Shares, the Participant shall deliver to the Company a signed
copy of such election promptly after the making of such election, and shall pay
to the Company or make arrangements satisfactory to the Company to pay to the
Company upon such election, any federal, state, local or other taxes of any kind
that the Company is required to withhold with respect to the Performance Shares.
The Participant acknowledges that it is his or her sole responsibility, and not
the Company’s, to file timely and properly the election under section 83(b) of
the Code and any corresponding provisions of state tax laws if he or she elects
to utilize such election.

(e)    Certificates. The Performance Shares, in the sole discretion of the
Committee, shall be evidenced by a certificate or be credited to a book entry
account maintained by the Company (or its designee) on behalf of the Participant
and such certificate or book entry (as applicable) shall be noted appropriately
to record the restrictions on the Performance Shares imposed hereby. If, after
the Committee certifies the satisfaction of the Performance Criteria,
certificates are issued with respect to the Performance Shares, such issuance
and delivery of certificates shall be made in accordance with the applicable
terms of the Plan.

3.    Detrimental Activity.

(a)    The provisions in the Plan regarding Detrimental Activity shall apply to
the Performance Shares as provided herein. In the event the Participant engages
in Detrimental Activity prior to, or during the one year period after, any
vesting of the Performance Shares, the Committee may direct (at any time within
one year after such Detrimental Activity) that all

 

2



--------------------------------------------------------------------------------

unvested Performance Shares shall be immediately forfeited and that the
Participant pay over to the Company an amount equal to the Fair Market Value as
of the vesting date(s) of any Performance Shares that had vested in the period
referred to above.

(b)    The Participant acknowledges and agrees that the restrictions herein and
in the Plan regarding Detrimental Activity are necessary for the protection of
the business and goodwill of the Company and its Affiliates, and are considered
by the Participant to be reasonable for such purposes. Without intending to
limit the legal or equitable remedies available in the Plan and in this
Agreement, the Participant acknowledges that engaging in Detrimental Activity
will cause the Company and its Affiliates material irreparable injury for which
there is no adequate remedy at law, that it will not be possible to measure
damages for such injuries precisely and that, in the event of such activity or
threat thereof, the Company shall be entitled, in addition to the remedies
provided under the Plan, to obtain from any court of competent jurisdiction a
temporary restraining order or a preliminary or permanent injunction restraining
the Participant from engaging in Detrimental Activity or such other relief as
may be required to specifically enforce any of the covenants in the Plan and
this Agreement without the necessity of posting a bond, and in the case of a
temporary restraining order or a preliminary injunction, without having to prove
special damages.

4.    Certain Legal Restrictions. The Plan, this Agreement, the granting and
vesting of the Performance Shares, and any obligations of the Company under the
Plan and this Agreement, shall be subject to all applicable federal, state and
local laws, rules and regulations, and to such approvals by any regulatory or
governmental agency as may be required, and to any rules or regulations of any
exchange on which the Common Stock is listed.

5.    Change in Control. The provisions in the Plan regarding Change in Control
shall apply to the Performance Shares.

6.    Withholding of Taxes. The Company shall have the right to deduct from any
payment to be made pursuant to this Agreement and the Plan, or to otherwise
require, prior to the issuance or delivery of any shares of Common Stock,
payment by the Participant of, any federal, state or local taxes required by law
to be withheld. Notwithstanding the foregoing, the Company may, if requested by
the Participant, withhold shares of Common Stock otherwise deliverable to the
Participant to satisfy applicable statutory withholding requirements, subject to
the provisions of the Plan and any rules adopted by the Board or the Committee
regarding compliance with applicable law, including, but not limited to,
Section 16(b) of the Securities Exchange Act of 1934, as amended.

7.    Provisions of Plan Control. This Agreement is subject to all the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Committee and as may be in effect
from time to time. The Plan is incorporated herein by reference. If and to the
extent that any provision of this Agreement conflicts or is inconsistent with
the terms set forth in the Plan, the Plan shall control, and this Agreement
shall be deemed to be modified accordingly. A copy of the Plan has been
delivered to the Participant. By signing and returning this Agreement, the
Participant acknowledges having received and read a copy of the Plan and agrees
to comply with the Plan, this Agreement and all applicable laws and regulations.

 

3



--------------------------------------------------------------------------------

8.    Recoupment Policy. The Participant acknowledges and agrees that the
Performance Shares shall be subject to the terms and provisions of the Company’s
Incentive Compensation and Other Compensation Recoupment Policy or any
subsequent or successor “clawback” or recoupment policy that the Company may
adopt from time to time or as may be required by any applicable law (including,
without limitation, the Dodd-Frank Wall Street Reform and Consumer Protection
Act and rules and regulations thereunder).

9.    Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof and supersedes any prior
agreements between the Company and the Participant with respect to the subject
matter hereof.

10.    Notices. Any notice or communication given hereunder shall be in writing
or by electronic means as set forth in Section 13 below and, if in writing,
shall be deemed to have been duly given: (i) when delivered in person; (ii) two
(2) business days after being sent by United States mail; or (iii) on the first
business day following the date of deposit if delivered by a nationally
recognized overnight delivery service, to the appropriate party at the address
set forth below (or such other address as the party shall from time to time
specify):

If to the Company, to:

Installed Building Products, Inc.

495 South High Street, Suite 50

Columbus, OH 43215

Attention: General Counsel and Secretary

If to the Participant, to the address on file with the Company.

11.    No Guaranteed Employment. Nothing contained in this Agreement shall
affect the right of the Company or any of its Affiliates to terminate the
Participant’s employment at any time, with or without Cause, or shall be deemed
to create any rights to employment or continued employment. The rights and
obligations arising under this Agreement are not intended to and do not affect
the Participant’s employment relationship that otherwise exists between the
Participant and the Company or any of its Affiliates, whether such employment
relationship is at-will or defined by an employment contract. Moreover, this
Agreement is not intended to and does not amend any existing employment contract
between the Participant and the Company or any of its Affiliates; to the extent
there is a conflict between this Agreement and such an employment contract, the
employment contract shall govern and take priority.

12.    Interpretation. All section titles and captions in this Agreement are for
convenience only, shall not be deemed part of this Agreement, and in no way
shall define, limit, extend or describe the scope or intent of any provisions of
this Agreement.

13.    Mode of Communications. The Participant agrees, to the fullest extent
permitted by applicable law, in lieu of receiving documents in paper format, to
accept electronic delivery of any documents that the Company or any of its
Affiliates may deliver in

 

4



--------------------------------------------------------------------------------

connection with this grant of Performance Shares and any other grants offered by
the Company, including, without limitation, prospectuses, grant notifications,
account statements, annual or quarterly reports, and other communications. The
Participant further agrees that electronic delivery of a document may be made
via the Company’s email system or by reference to a location on the Company’s
intranet or website or the online brokerage account system.

14.    No Waiver. No failure by any party to insist upon the strict performance
of any covenant, duty, agreement or condition of this Agreement or to exercise
any right or remedy consequent upon a breach thereof shall constitute waiver of
any such breach or any other covenant, duty, agreement or condition.

15.    Severability. If any provision of this Agreement is declared or found to
be illegal, unenforceable or void, in whole or in part, then the parties hereto
shall be relieved of all obligations arising under such provision, but only to
the extent that it is illegal, unenforceable or void, it being the intent and
agreement of the parties hereto that this Agreement shall be deemed amended by
modifying such provision to the extent necessary to make it legal and
enforceable while preserving its intent or, if that is not possible, by
substituting therefor another provision that is legal and enforceable and
achieves the same objectives.

16.    Successors. The terms of this Agreement shall be binding upon and inure
to the benefit of the Company and its successors and assigns, and of the
Participant and the Participant’s beneficiaries, executors, administrators,
heirs and successors.

17.    Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without giving
effect to its principles of conflict of laws. The jurisdiction and venue for any
disputes arising under, or any action brought to enforce (or otherwise relating
to), this Agreement will be exclusively in the courts in the State of Ohio,
County of Franklin, including the Federal Courts located therein (should Federal
jurisdiction exist).

18.    WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT, FOR ITSELF AND ITS
AFFILIATES, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW ANY RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE ACTIONS OF THE PARTIES HERETO OR THEIR RESPECTIVE AFFILIATES
PURSUANT TO THIS AGREEMENT OR IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT OF THIS AGREEMENT.

19.    Section 409A. This Agreement is intended to be exempt from or, in the
alternative, to comply with Section 409A and shall be construed and interpreted
in a manner that is consistent with the requirements for avoiding additional
taxes or penalties under Section 409A. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A and in no event shall the Company be
liable for all or any portion of any taxes, penalties, interest or other

 

5



--------------------------------------------------------------------------------

expenses that may be incurred by the Participant on account of non-compliance
with Section 409A. Notwithstanding any other provision in this Agreement to the
contrary, if the Participant is a “specified employee” (as such term is defined
for purposes of Section 409A) at the time of his or termination of employment,
no amount that is subject to Section 409A and that becomes payable by reason of
such termination of employment shall be paid to the Participant before the
earlier of (a) the expiration of the six (6) month period measured from the date
of the Participant’s termination of employment and (b) the date of the
Participant’s death.

20.     Counterparts. This Agreement may be executed in counterparts, all of
which together shall constitute one agreement binding on all the parties hereto,
notwithstanding that all such parties are not signatories to the original or the
same counterpart.

[Remainder of Page Left Intentionally Blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

INSTALLED BUILDING PRODUCTS, INC. By:  

 

Name:  

 

Title:  

 

 

PARTICIPANT By:  

 

Name:  

 

 

7



--------------------------------------------------------------------------------

EXHIBIT A

Terms of Performance Share Award

 

Participant:    [                    ] Performance Period:    Based upon the
Company’s achievement of a certain Performance Criteria target over the
Company’s fiscal year period commencing on [                    ] and ending on
[                    ] (the “Performance Period”). Target Award:   
[                    ] Performance Shares Performance Criteria:    [Insert name
and description of applicable Performance Criteria from Exhibit A to the Plan]
Amount of Shares:    The number of Performance Shares that will continue to vest
in accordance with Section 2(a) of the Agreement, to the extent that the
Performance Criteria has been satisfied, shall be determined based on the
achievement level of the Performance Criteria during the Performance Period as
compared against the Performance Criteria target. The number of Performance
Shares that will continue to vest, if any, shall be equal to the Participant’s
Target Award multiplied by the applicable % Payout as described below.

 

     Performance
for the
Performance
Period as a
Percentage
of Target     %
Payout  

Minimum

     [     ]%      [     ]% 